DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed May 12, 2022, with respect to claims 1, 5, and their depending claims have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a capacitor disposed between a first non-deposited insulating substrate and a second insulating substrate such that each opposing first and second surfaces of the capacitor is coupled to an insulating substrate. The first surface of the capacitor is coupled to the first substrate via a first adhesive and the second surface is coupled to the second substrate via a second adhesive of a different material than the first adhesive. At least a portion of the first and second adhesives are partially disposed along the sidewall of the capacitor.  The prior art further does not teach a molding compound separate from the first and second adhesives is disposed between the first and second insulating substrates, and the material of the first substrate and second substrate are formed of different materials than the first adhesive and second adhesive, respectively. The prior art further does not teach that the first adhesive comprises of solder. 
The prior art does not teach nor suggest (in combination with other claim limitations) a capacitor embedded within an insulating material in which a first generally planar insulating substrate is mechanically coupled to the capacitor through a first adhesive that covers a first surface of the insulating material and a second generally planar insulating substrate is mechanically coupled to the capacitor through a second adhesive that is disposed over the second surface of the insulating material. The first insulating material is arranged to electrically couple at least a terminal of the capacitor to one or more interconnects that extend through the insulating material. A nonconductive region of an element is bonded directly to the first insulating substrate without an intervening adhesive.
The prior art does not teach nor suggest (in combination with other claim limitations) a passive electronic component having a first surface directly bonded to an element in which the anode of the passive electronic component is directly bonded to the anode of the element without an intervening adhesive, the cathode of the passive electronic component is directly bonded to the cathode of the element without an intervening adhesive, and a non-conductive field region directly bonded to a non-conductive field region of the element. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848